 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   OSCAR OLIVAS,                                       Case No.: 14-cv-1434-WQH-BLM
12                                     Petitioner,
                                                         ORDER
13   v.
14   BILLY WHITFORD, Port Director of
15   Calexico West Port of Entry, Customs
     and Border Protection; PETE FLORES,
16   Director of Field Operations, San Diego
17   Field Office, Customs and Border
     Protection; R. GIL KERLIKOWSKE,
18   Commissioner of Customs and Border
19   Protection; JEH JOHNSON, Secretary
     of Homeland Security; JOHN KERRY,
20   Secretary of State,
21                                   Respondents.
22   HAYES, Judge:
23             The matters before the Court are the Petition for Writ of Habeas Corpus and
24   Complaint for Declaratory and Injunctive Relief filed by Petitioner (ECF No. 1) and the
25   Motion to Supplement the Record filed by Respondents (ECF No. 235).
26        I.      PROCEDURAL BACKGROUND
27             On June 12, 2014, Petitioner filed a “Petition for a Writ of Habeas Corpus and
28   Complaint for Declaratory and Injunctive Relief,” naming as Respondents two local
                                                     1
                                                                            14-cv-1434-WQH-BLM
 1   Customs and Border Patrol (CBP) officials, the Commissioner of the CBP, the Secretary
 2   of Homeland Security, and the Secretary of State. (ECF No. 1 ). Petitioner brings a claim
 3   for habeas relief pursuant to 28 U.S.C. § 2241 on the grounds that he is “a natural-born
 4   U.S. citizen” who was “unlawfully exiled to Mexico” when “CBP officials unlawfully
 5   refused to allow him to enter the United States.” Id. ¶¶ 1–2. Petitioner brings the following
 6   four claims: (1) Right of U.S. Citizen to Return to United States under the Fifth and
 7   Fourteenth Amendments and the Non-Detention Act; (2) Right of U.S. Citizen Against
 8   Unlawful Detention under the Fifth and Fourteenth Amendments and the Non-Detention
 9   Act; (3) Violation of Fifth Amendment (Procedural Due Process); and (4) Violation of
10   Fifth Amendment (Substantive Due Process). Petitioner asserts jurisdiction under § 2241,
11   “§ 1331 (federal question),” “§§ 2201–02 (declaratory relief),” “Federal Rule of Civil
12   Procedure 65 (injunctive relief), and the Fifth and Fourteenth Amendments to the U.S.
13   Constitution.” Id. at 4. Petitioner requests that this Court: “Issue a writ of habeas corpus
14   ordering Defendants to allow Plaintiff to enter the United States without detaining him,”
15   “Declare the Plaintiff is a U.S. citizen,” “Declare that any order directing or authorizing
16   Plaintiff’s removal from the United States was entered in violation of the Due Process
17   Clause of the Fifth Amendment and/or other applicable law and is therefore null and void,”
18   and “Enjoin Defendants and their officers, agents, servants, employees, attorneys, and/or
19   successors from prohibiting Plaintiff from entering the United States and/or detaining him
20   at or after such entry . . . .” Id. at 20–21.
21          On June 16, 2014, the Court ordered Respondents to show cause why the Petition
22   should not be granted. (ECF No. 5).
23          On July 8, 2014, Respondents filed a return to the Petition. (ECF No. 12). In the
24   Return, Respondents allege that “[o]n December 17, 2010, Petitioner’s mother, Ms. Olivas-
25   Cervantes, was interviewed by a consular officer at the U.S. Consulate in Ciudad Juarez,
26   Mexico.” Id. at 2. “During the interview, Ms. Olivas-Cervantes signed an affidavit stating
27   that Petitioner was not born in Los Angeles, but was born in a clinic in Tijuana, Mexico.”
28   Id. at 3. “On or about August 22, 2011, Petitioner applied for admission to the United

                                                     2
                                                                               14-cv-1434-WQH-BLM
 1   States at the Calexico Port of Entry, claiming he was a U.S. citizen.” Id. at 4. “The CBP
 2   officer who was processing Petitioner’s application for admission prepared documentation
 3   to commence removal proceedings before an Immigration Judge (‘IJ’) . . . [t]wo notices to
 4   Appear (‘NTA’) were prepared, and both appeared to have been ‘cancelled,’ under 8 C.F.R.
 5   § 239.2 prior to the commencement of proceedings.” Id. at 5.
 6         On July 22, 2014, Petitioner filed a traverse. (ECF No. 15).
 7         On August 14, 2014, the Court issued an amended Order denying a motion to dismiss
 8   the Petition, referring the matter for expedited discovery, and stating, “The Court finds that
 9   the Petition adequately alleges a colorable claim of citizenship, and subject-matter
10   jurisdiction exists in this Court.” (ECF No. 23).
11         On March 2, 2015, the Court denied a motion to dismiss filed by Respondents on
12   the ground that 8 U.S.C. §1252(e)(3) deprives the Court of subject matter jurisdiction. The
13   Court found that judicial review of Petitioner’s claim is not precluded by § 1252(e)(3)
14   “because it is not a challenge to the validity of expedited removal proceedings” and “[t]here
15   is no allegation that a removal proceeding took place or that an order was issued.” (ECF
16   No. 72 at 13).
17         In August of 2015, the parties filed supplemental briefing regarding the standard and
18   burden of proof. (ECF Nos. 96, 99, 102, 104, 105, 108). On November 2, 2015, the Court
19   issued an Order ruling on motions in limine and stating:
20         Petitioner has asserted a non-frivolous claim of U.S. citizenship and this Court
           has jurisdiction pursuant to 28 U.S.C. § 2241 over Petitioner’s habeas petition
21
           challenging his exclusion from the United States. See Flores-Torres v.
22         Mukasey, 548 F.3d 708, 712–13 (9th Cir. 2008) (finding that the court had
           habeas jurisdiction where petitioner challenged his detention in the absence
23
           of a final order of removal).
24         Pursuant to 28 U.S.C. § 2243, Petitioner is entitled to an evidentiary hearing
           to prove the disputed fact that he was born in El Monte, California and that he
25
           is entitled to an order allowing him to enter and remain in the United States.
26         The Court will hold an evidentiary hearing to “summarily hear and determine”
           the disputed fact of petitioner’s place of birth and citizenship. 28 U.S.C. §
27
           2243.
28

                                                   3
                                                                                14-cv-1434-WQH-BLM
 1         Petitioner bears the burden of establishing, by a preponderance of the
           evidence, that he is being unlawfully excluded from the United States because
 2
           he is a citizen of the United States by birth. See Snook v. Wood, 89 F.3d 605
 3         (9th Cir. 1996) (“It is the petitioner’s burden to prove his custody in violation
           of the Constitution, laws or treaties of the United States.”). See also Berenyi
 4
           v. District Director, Immigration & Naturalization Serv., 385 U.S. 630, 670–
 5         71 (1967) (finding that when a person outside of the United States seeks a
           declaration of citizenship, “[h]e is the moving party, affirmatively asking the
 6
           Government to endow him with all the advantages of citizenship. . . . [I]t has
 7         been universally accepted that the burden is on the alien applicant to show his
           eligibility for citizenship in every respect.”).
 8
 9   (ECF No. 126 at 3–4). The Court further noted,
10         In the immigration context the government brings the action to remove a non-
           citizen who is currently residing in the United States or to expatriate a current
11
           citizen and therefore the burden of proof may shift to the government. See
12         e.g., Perez v. Brownell, 356 U.S. 44, 47 n. 2 (1958) (“The Government must
           prove the act of expatriation on which the denial [of a declaration of
13
           nationality] was based by ‘clear, unequivocal, and convincing’ evidence . . .
14         .” (internal citations and quotation marks omitted)); Lim v. Mitchell, 431 F.2d
           197, 199 (9th Cir. 1970) (shifting the burden from Plaintiff to the government
15
           to rebut Plaintiff’s evidence of citizenship when Plaintiff was living in the
16         United States and had previously been given a certificate of identity as a
           citizen after a hearing before the Board of Special Inquiry).
17
18   Id. at 4 n.1. The Court held a four-day evidentiary hearing beginning on November 12,
19   2015. (ECF Nos. 135, 137–39).
20         On June 28, 2016, the Court denied the Petition, concluding that “Petitioner has not
21   met his burden to prove that he is being unlawfully excluded from the United States
22   because he is a citizen of the United States by birth.” (ECF No. 167 at 39).
23         On August 16, 2017, the Court ordered entry of judgment in favor of Respondents
24   and against Petitioner as to all claims in this action, concluding that the Court lacked
25   jurisdiction over the remaining claims. (ECF No. 212).
26         On November 29, 2018, the Court of Appeals vacated this Court’s August 16, 2017
27   Order, stating, “The district court erred in requiring Olivas to bear the burden of proving
28   his citizenship by a preponderance of the evidence. Instead, as we held in Mondaca-Vega

                                                   4
                                                                                14-cv-1434-WQH-BLM
 1   v. Lynch, a burden-shifting framework applies in alienage determination cases.” Olivas v.
 2   Salazar, 743 F. App’x 890, 890–91 (9th Cir. 2018) (citing Mondaca-Vega v. Lynch, 808
 3   F.3d 413 (9th Cir. 2015)); ECF No. 230 (same). The Court of Appeals remanded to this
 4   Court to weigh the evidence using the Mondaca-Vega framework, “in which the
 5   government presents evidence of alienage, the petitioner responds with substantial credible
 6   evidence of citizenship, and then the burden shifts back to the government to prove alienage
 7   by clear and convincing evidence.” Id. at 891. The Court of Appeals rejected the
 8   government’s argument that Mondaca-Vega applies only in removal proceedings, not in
 9   this action for habeas and declaratory relief. Id. at 890 n.1. The Court of Appeals stated,
10           Olivas was served with a Notice to Appear (“NTA”), which should have
             triggered a hearing before an immigration judge. But because the government
11
             failed for over two years to file the NTA with the immigration court, no
12           hearing was ever scheduled. After repeated unsuccessful attempts to inquire
             about the status of his hearing, on June 12, 2014, Olivas filed this suit seeking
13
             determination of his citizenship status. . . .
14           [T]he government concedes that had it commenced removal proceedings by
             filing the NTA, as it admits at oral argument that it was required to do, see 8
15
             C.F.R. §§ 1235.3(b)(5), 1235.6, 1003.13, 1003.14(a), Mondaca-Vega would
16           squarely control. Olivas claims that for two years, he called the government’s
             hotline number weekly, and visited the border at least seven times, to inquire
17
             about a hearing. He claims that agents threatened him with detention if he
18           persisted. The government may not benefit from its own negligence.
19
     Id. at 890 & n.1.
20
             On May 8, 2019, Respondents filed the Motion to Supplement the Record, on the
21
     grounds that additional evidence is necessary to identify the correct basis of subject matter
22
     jurisdiction and apply the burden-shifting framework on remand. (ECF No. 235).
23
             On May 9, 2019, Respondents filed supplemental briefing on the Petition. (ECF No.
24
     238).
25
             On May 22, 2019, Petitioner filed a response in opposition to the Motion to
26
     Supplement the Record. (ECF No. 242).
27
28

                                                     5
                                                                                  14-cv-1434-WQH-BLM
 1             On May 22, 2019, Petitioner filed a response in opposition to Respondents’
 2   supplemental briefing on the Petition. (ECF No. 241).
 3             On June 19, 2019, Respondents filed a reply in support of the Motion to Supplement
 4   the Record. (ECF No. 246).
 5             On June 19, 2019, Respondents filed a reply in support of their supplemental briefing
 6   on the Petition. (ECF 247).
 7             On July 11, 2019, the Court heard oral argument. (ECF No. 248).
 8       II.      MOTION TO SUPPLEMENT THE RECORD
 9             Respondents request that the Court admit for all purposes, under the residual hearsay
10   exception of Federal Rule of Evidence 807(a), the affidavit signed by Delia Perez,
11   Petitioner’s mother, at the U.S. Consulate in Ciudad Juarez on December 17, 2010 (the
12   Juarez Statement), which the Court previously admitted for impeachment purposes only.1
13   Respondents contend that the Court should receive additional documents because the Court
14   of Appeals “changed the basis of subject matter jurisdiction and flipped the burden of
15   proof.” (ECF No. 246 at 2). Respondents contend that the requirements of the residual
16   hearsay exception are satisfied because the Juarez Statement has numerous equivalent
17   circumstantial guarantees of trustworthiness and contains direct, freestanding evidence of
18   the material fact of Petitioner’s birthplace. Respondents contend that admitting the Juarez
19   Statement is in the interest of justice because the State of California amended Petitioner’s
20   birth certificate to indicate the falsity of Petitioner’s original birth certificate based on the
21   Juarez Statement. Respondents contend that the conclusion of the Court of Appeals, that
22   this Court did not abuse discretion by admitting the Juarez Statement for impeachment
23   only, “is orbiter dictum and lacks context” because neither party challenged this Court’s
24
25   1
       Rule 807(a) provides: “Under the following circumstances, a hearsay statement is not excluded by the
26   rule against hearsay even if the statement is not specifically covered by a hearsay exception in Rule 803
     or 804: (1) the statement has equivalent circumstantial guarantees of trustworthiness; (2) it is offered as
27   evidence of a material fact; (3) it is more probative on the point for which it is offered than any other
     evidence that the proponent can obtain through reasonable efforts; and (4) admitting it will best serve the
28   purposes of these rules and the interests of justice.” Fed. R. Evid. 807(a).

                                                         6
                                                                                           14-cv-1434-WQH-BLM
 1   evidentiary rulings on appeal. Id. Respondents assert that the Juarez Statement is more
 2   probative than Perez’s trial testimony because the Juarez Statement occurred when Perez
 3   “was caught off guard, after forty years, when confronted with the inconsistencies in the
 4   birth registration and her story about the circumstances of [Petitioner’s] birth.” Id. at 6.
 5          Petitioner contends that Respondents waived the argument that the Juarez Statement
 6   satisfies the residual hearsay exception by failing to raise the residual hearsay exception
 7   before this Court or the Court of Appeals. Petitioner contends that Respondents are
 8   precluded from pursuing the residual hearsay exception at this stage in the litigation.
 9   Petitioner contends that the conclusion of the Court of Appeals, that this Court did not
10   abuse discretion by admitting the Juarez Statement for impeachment only, constitutes the
11   law of the case. Petitioner contends that no departure from the law of the case is justified
12   under the circumstances.          Petitioner contends that the residual hearsay exception
13   requirements are not satisfied. Petitioner asserts that the affidavit is not more probative
14   than any other evidence because Perez was available to testify and did testify. Petitioner
15   contends that admitting the affidavit is not in the interests of justice because Respondents
16   had the opportunity to investigate and prove its case and failed to produce evidence of
17   foreign birth.
18          In addition, Respondents request that the Court admit documents related to the
19   CBP’s August 23, 2011 determination that Petitioner was inadmissible; in particular, the
20   cover page, form I-860, form I-296, form I-862, form I-213, and a TECS printout.2
21   Respondents assert that they seek admission of the documents “to establish the basis of this
22   Court’s subject matter jurisdiction and not for the truth of the matters stated therein.” (ECF
23   No. 235-1). Respondents contend that the documents demonstrate that the exclusive basis
24   of the Court’s jurisdiction in this case is 8 U.S.C. § 1252(e)(2)(A) by showing that
25
26
     2
       “[T]he Treasury Enforcement Communication System (‘TECS’) . . . is an investigative tool of the
27   Department of Homeland Security that keeps track of individuals entering and exiting the country and of
     individuals involved in or suspected to be involved in crimes.” United States v. Cotterman, 709 F.3d 952,
28   958 & n.3 (9th Cir. 2013).

                                                        7
                                                                                         14-cv-1434-WQH-BLM
 1   Petitioner was processed for expedited removal proceedings pursuant to a determination of
 2   inadmissibility. Respondents contend that the documents are now relevant to subject
 3   matter jurisdiction because the Court of Appeals “has, in effect, reversed this Court’s prior
 4   ruling” that subject matter jurisdiction is proper under general § 2241 habeas. (ECF No.
 5   246 at 4). Respondents contend that the records are admissible as administrative records.
 6   Respondents assert that the entire administrative record was identified in the pretrial order,
 7   and that Respondents seek to admit documents selected from that record.
 8            Petitioner contends that the Court should not admit the documents because
 9   Respondents had a full and fair opportunity to offer all available evidence regarding
10   Petitioner’s citizenship, and the Court ordered Respondents to do so. Petitioner contends
11   that the references to Mondaca-Vega and an expedited removal regulation in the remand
12   order do not convert this case into a proceeding for review of an expedited removal order.
13   Petitioner asserts that the references confirm that Petitioner is entitled to a de novo judicial
14   determination of citizenship.       Petitioner asserts that Respondents did not previously
15   advance an expedited removal theory or properly identify the documents. Petitioner asserts
16   that he was determined inadmissible and “released to Mexico” without any sort of removal
17   order.     Petitioner asserts that the Court of Appeals confirmed, and Respondents
18   acknowledged on appeal, that Petitioner was not in removal proceedings. Petitioner asserts
19   that the Court previously determined at the evidentiary hearing that the I-213 and TECS
20   printout were not admissible for the truth of the matter asserted. Petitioner contends that
21   the documents are inadmissible because they are irrelevant, lack foundation, and contain
22   multiple levels of hearsay. Petitioner contends that the business records hearsay exception
23   does not apply to government agency records and the public records exception does not
24   apply to statements of third parties without a legal duty to report.
25            The Court of Appeals has stated that “a district court is limited by this court’s remand
26   in situations where the scope of the remand is clear.” Mendez-Gutierrez v. Gonzales, 444
27   F.3d 1168, 1172 (9th Cir. 2006). In remanding this case, the Court of Appeals directed this
28   Court “to apply the burden-shifting framework set forth in Mondaca-Vega” for purposes

                                                      8
                                                                                   14-cv-1434-WQH-BLM
 1   of determining whether Petitioner is an “alien.” Olivas, 743 F. App’x at 891. The Court
 2   of Appeals further stated, “The district court did not abuse its discretion in admitting Delia
 3   Perez’s out-of-court statement solely for impeachment purposes. In the district court and
 4   now on appeal, the government has identified no hearsay exception that would apply.” Id.
 5         The Court finds that the scope of the remand is clear and limited to weighing the
 6   evidence in accordance with Mondaca-Vega. Cf. Abdulrafi v. Lockyer, 121 F. App’x 226,
 7   227 (9th Cir. 2005) (stating expressly that appellant was permitted to supplement the
 8   record; remanding to the district court “to reconsider its denial of Abdulrafi’s petition in
 9   light of this new evidence”); see also Creech v. Ramirez, No. 1:99-CV-00224-BLW, 2017
10   WL 1129938, at *11 (D. Idaho Mar. 24, 2017) (“[T]his case is before this Court on a limited
11   remand. It is not a free-for-all. Specifically, there is no language in the Ninth Circuit’s order
12   suggesting that the Court of Appeals empowered this Court to reopen the record and accept
13   additional, post-remand evidence.”). In addition, the transcript of the October 22, 2015
14   hearing reflects the following statements regarding the burden of proof and the presentation
15   of evidence:
16         THE COURT: . . . . And what I would envision is that . . . the petitioner would
           go forward with all the evidence that you have, whatever evidence that you
17
           have that you think is relevant to your burden, you put it all on; you don’t hold
18         anything back; you put everything on that you think you should put on, and
           then the respondent goes forward; they put on all the evidence that they have,
19
           and then at the conclusion, if you have any rebuttal you put that on.
20         And then at some point I would indicate, all right, here’s the legal matter;
           here’s the burden that you had; and whether it is I agree with the Government
21
           or I agree with you, it is either you have met it or you haven’t met it, and it is
22         not the case that that is going to have any impact on the presentation of
           evidence.
23
           If you have a burden, you go forward with all the evidence that you have, and
24         then Mr. Bettwy, he puts on evidence that he puts on, and if you have rebuttal,
           you put it on . . . whether I agree with the Government or I agree with you[,]
25
           that that legal determination would not affect the presentation of evidence. Do
26         you agree?
           MS. RIVERA: I agree with that, Your Honor.
27
           THE COURT: Do you agree, Mr. Bettwy?
28         MR. BETTWY: Yes, Your Honor.

                                                     9
                                                                                   14-cv-1434-WQH-BLM
 1         THE COURT: All right. . . . I wanted to avoid . . . a situation where petitioner
           puts their case on, the Government -- respondent puts their case on, and
 2
           suppose there is no rebuttal, and then I conclude -- suppose I was to conclude
 3         that the Government was right. What I didn’t want to happen is the petitioner
           would be in the position to say, oh, wait a minute, I didn’t think that; we
 4
           thought we had the burden to go forward with some evidence; we went
 5         forward with some evidence, and then the burden shifted to them, and had we
           known that you were going to put the burden on us for the entirety of the case,
 6
           we had this other evidence we would have put on, and, you know, we were
 7         misled by your, you know, your failure to rule. And so I don’t want there to
           be, you know, misunderstanding . . . .
 8
           [I]s it fair to say that petitioner is in agreement that it doesn’t matter with
 9         respect to the presentation of evidence whether the Court determines the
           Government is right on the burden or the Court determines the petitioner is
10
           right on the burden. That legal decision obviously may affect the outcome of
11         the case, but it will not have any impact on the presentation of the evidence.
           Do you agree?
12
           MS. RIVERA: That’s right, Your Honor, with respect to the presentation of
13         evidence at trial.
           THE COURT: You agree as well, Mr. Bettwy?
14
           MR. BETTWY: I believe -- yes, Your Honor. With respect -- from the
15         Government’s point of view, I suppose I would be thinking wors[t] case
           scenario is we have the burden of proving by clear and convincing evidence,
16
           but it would not affect -- we wouldn’t be holding back with that thought
17         otherwise . . . .
18
     (ECF No. 222 at 31–33). The record reflects that the parties have had the opportunity to
19
     present all available evidence and agreed that the burden of proof would not affect the
20
     presentation of the evidence. The record reflects that the Court declined to consider the
21
     Juarez Statement or the I-213 report for the truth of the matter asserted. See ECF 167 at
22
     36 n.11; ECF No. 147 at 26:12–13. The record does not provide grounds to disturb the
23
     Court’s previous evidentiary rulings. The record does not provide grounds to depart from
24
     the Court’s previous orders stating that subject matter jurisdiction in this matter is pursuant
25
     to § 2241, based on Petitioner’s non-frivolous claim of U.S. citizenship and the absence of
26
     a final order of removal. See ECF No. 126 at 3. The mandate of the Court of Appeals does
27
28

                                                   10
                                                                                 14-cv-1434-WQH-BLM
 1   not require reconsideration of evidentiary rulings or subject matter jurisdiction in this case.
 2   Respondent’s motion to supplement the record is denied.
 3      III.     ANALYSIS ON REMAND
 4         Respondents contend that the government’s burden of proof at the first step of the
 5   Mondaca-Vega framework, in the context of this case, has not been established by case
 6   law. Respondents contend that the government’s initial burden is necessarily less than
 7   clear and convincing evidence because the government usually bears the burden of clear
 8   and convincing evidence when removing or deporting a person, and the government
 9   usually bears no burden of proof when a person seeks admission to the United States.
10   Respondents contend that the government’s initial burden is necessarily less than clear and
11   convincing evidence because, in cases analogous to this case, the government bears a clear
12   and convincing evidence burden only when there has been a prior determination of
13   citizenship. Respondents contend that the Court of Appeals necessarily agreed with this
14   Court’s conclusion that there was no prior citizenship determination in this case.
15   Respondents contend that, if there was a prior citizenship determination, the Court of
16   Appeals would have remanded for Respondents to prove that Petitioner is not a citizen by
17   clear and convincing evidence, rather than remanding for application of the Mondaca-Vega
18   framework. Respondents contend that the government’s burden in this case is satisfied by
19   Petitioner’s judicial admissions and the evidence on the record.
20         Petitioner contends that the first step of the Mondaca-Vega framework requires the
21   government to provide direct admissible evidence that Petitioner was born in Mexico.
22   Petitioner contends that there is no legal distinction between deportation proceedings and
23   inadmissibility proceedings; rather, both deportation and exclusion occur in removal
24   proceedings, in which the government has the burden of proof by clear and convincing
25   evidence.    Petitioner contends that this Court’s conclusion that there was no prior
26   citizenship determination was necessarily displaced because the Court of Appeals cited Lee
27   Hon Lung v. Dulles—a case in which the government had the burden of proof of clear and
28   convincing evidence because there was a prior citizenship determination. (ECF No. 241

                                                   11
                                                                                 14-cv-1434-WQH-BLM
 1   at 42–43 (citing 261 F.2d 719, 724 (9th Cir. 1958))). Petitioner contends that Respondents
 2   fail to carry the government’s burden of clear and convincing evidence because the
 3   evidence in this case is scant, indirect, and inconclusive.         Petitioner contends that
 4   impeaching testimony that Petitioner was born in the United States does not provide
 5   evidentiary value in support of the government’s case. Petitioner contends that any absence
 6   of evidence cuts against Respondents, who bear the burden of proof at this stage in the
 7   litigation.
 8          Once a petition for a writ of habeas corpus is filed in federal court pursuant to 28
 9   U.S.C. § 2241, the court must comply with the procedures set forth by 28 U.S.C. § 2243:
10          A court, justice or judge entertaining an application for a writ of habeas corpus
            shall forthwith award the writ or issue an order directing the respondent to
11
            show cause why the writ should not be granted, unless it appears from the
12          application that the applicant or person detained is not entitled thereto. . . .
            The person to whom the writ or order is directed shall make a return certifying
13
            the true cause of detention. . . .
14          The applicant or the person detained may, under oath, deny any of the facts
            set forth in the return or allege any other material facts.
15
            The return and all suggestions made against it may be amended, by leave of
16          court, before or after being filed.
            The court shall summarily hear and determine the facts, and dispose of the
17
            matter as law and justice require.
18
     28 U.S.C. § 2243. The Court previously determined that Petitioner was entitled to an
19
     evidentiary hearing regarding the disputed fact of Petitioner’s birthplace. Based on the
20
     evidence presented at the evidentiary hearing, the Court will “summarily hear and
21
     determine” the disputed fact of Petitioner’s birthplace and citizenship. See 28 U.S.C. §
22
     2243. The findings of fact in this case, set forth in the Court’s previous order, were not
23
     disturbed by the Court of Appeals and are not repeated here. See ECF No. 167 at 4–27.
24
            Petitioner claims in his habeas petition that he was born in Los Angeles in 1969 and
25
     that, in 2011, CBP officials unlawfully refused to allow him to enter the United States and
26
     removed him to Mexico, where he now resides. (ECF No. 1 ¶ 1–2, 13, 44). “[T]he habeas
27
     petitioner generally bears the burden of proof.” Garlotte v. Fordice, 515 U.S. 39, 46
28

                                                   12
                                                                                 14-cv-1434-WQH-BLM
 1   (1995). However, in this case, the Court of Appeals remanded with instructions to apply
 2   the framework set forth in Mondaca-Vega to resolve the disputed fact of Petitioner’s
 3   birthplace and adjudicate Petitioner’s claims for relief pursuant to 28 U.S.C. § 2241, 28
 4   U.S.C. §§ 2201–02, Rule 65, and the Fifth and Fourteenth Amendments. Olivas, 743 F.
 5   App’x at 891.3
 6          The Mondaca-Vega court set forth the following framework:
 7          The government bears the ultimate burden of establishing all facts supporting
            deportability by clear, unequivocal, and convincing evidence. . . . When,
 8
            however, the government offers evidence of foreign birth, a rebuttable
 9          presumption of alienage arises, shifting the burden to the alleged citizen to
            prove citizenship. . . . Upon production by a petitioner of substantial credible
10
            evidence of the citizenship claim, this presumption bursts and the burden
11          shifts back to the government to prove the respondent removable by clear and
            convincing evidence.
12
13   Id. at 419 (quotations and alterations omitted). In addition, the remand order states that the
14   government has the burden to set forth “evidence which is clear, unequivocal, and
15   convincing,” when “one has, over a long period of years, acted in reliance upon a decision
16   . . . admitting him as a citizen of the United States . . . .” Olivas, 743 F. App’x at 890–91
17   (citing Lung, 261 F.2d at 724). The plaintiff in Lung was born in 1899 in Hawaii and, in
18   1924, immigration authorities “rendered a decision admitting [the plaintiff] as a Hawaiian-
19   born citizen of the United States.” 261 F.2d at 720. In 1957, the government denied the
20   plaintiff’s passport application, and he brought an action seeking a declaratory judgment
21   of citizenship. Id. The Court of Appeals stated that the plaintiff was “required to establish
22   his citizenship by a fair preponderance of the evidence,” “the ordinary burden of proof
23   resting on plaintiffs in civil actions,” which was satisfied in that case by the 1924 decision
24   admitting the plaintiff as a citizen. Id. The Court of Appeals held that the government
25
26
     3
       In Mondaca-Vega, the Court of Appeals reviewed a removal proceedings order, stating, “[O]ur alienage-
27   determination cases often describe the government’s burden as proof by clear, unequivocal, and
     convincing evidence. . . . We use the term ‘alienage determination’ to refer to adjudications made pursuant
28   to 8 U.S.C. § 1252(b)(5)(B) and 8 U.S.C. § 1503(a).” 808 F.3d at 418, 420 & n.6.

                                                         13
                                                                                           14-cv-1434-WQH-BLM
 1   could rebut the plaintiff’s evidence only by “clear, unequivocal, and convincing” evidence.
 2   Id.
 3          In both Mondaca-Vega and Lung, the government had a clear and convincing
 4   evidentiary burden at one or more stages in the analysis.                 In Mondaca-Vega, the
 5   government starts out with a clear and convincing evidentiary burden, is relieved of that
 6   burden if the presumption applies, and is left with that burden if the petitioner shows
 7   substantial credible evidence of citizenship. 808 F.3d at 419. In Lung, the government
 8   started out with no burden and had a clear and convincing evidentiary burden after the
 9   plaintiff demonstrated his citizenship by a preponderance using the prior determination of
10   citizenship. 261 F.2d at 720.
11          The Court commences the assessment of Petitioner’s birthplace by applying the first
12   step of Mondaca-Vega framework to determine whether “the government presents
13   evidence of alienage.” Olivas, 743 F. App’x at 890. Regarding the first step of the
14   framework, “the government must prove alienage by clear, convincing, and unequivocal
15   evidence of foreign birth before the burden shifts to the respondent.”                   Murphy v.
16   Immigration & Naturalization Serv., 54 F.3d 605, 608 (9th Cir. 1995) (quotations omitted);
17   see also Tiznado-Reyna v. Barr, 753 F. App’x 431, 432 (9th Cir. 2019).4 The court in
18   Murphy stated,
19          [T]he “foreign born” presumption [i]s a special case where alienage is
            established by unrebutted direct proof by the alien’s own testimony at the
20
            hearing or admission in evidence of an authenticated foreign birth certificate.
21          ...
            [T]he government here produced no foreign birth certificate for Murphy. Nor
22
            did Murphy admit in sworn testimony at the hearing that he was a foreign-
23          born alien. The government merely set out its prima facie case of alienage
            based on circumstantial evidence. Prima facie evidence is “evidence which, if
24
            unexplained or uncontradicted, is sufficient to sustain a judgment in favor of
25          the issue which it supports, but which may be contradicted by other evidence.”
26
27   4
      The Mondaca-Vega court discussed the second and third steps of the framework. 808 F.3d at 417–18.
     The Mondaca-Vega court did not expressly apply the first step; the petitioner had an authentic Mexican
28   birth certificate and had stated under oath that he was born in Mexico and was a Mexican citizen. Id.

                                                      14
                                                                                       14-cv-1434-WQH-BLM
 1         The presumption established by a prima facie case does not reduce the
           government’s burden of persuasion, but merely requires the opponent to go
 2
           forward with evidence. . . . The burden of persuasion remains on the
 3         government at all times to establish alienage by clear and convincing evidence
           ....
 4
 5   54 F.3d 605, 609–10 (9th Cir. 1995) (quoting Black’s Law Dictionary 1190 (6th ed. 1990));
 6   see also Garcia v. Holder, 472 F. App’x 467, 468 (9th Cir. 2012).
 7         In this case, the evidence in the record does not include a foreign birth certificate or
 8   statement by Petitioner that he was born in a country other than the United States. The
 9   government relies upon impeachment and circumstantial evidence to carry the burden to
10   prove alienage by clear and convincing evidence and shift the burden to Petitioner. The
11   Court concludes that the government’s evidence is not sufficient to create the presumption
12   of alienage in this case. See Murphy, 54 F.3d at 608 (requiring “unrebutted direct proof by
13   the alien’s own testimony at the hearing or admission in evidence of an authenticated
14   foreign birth certificate”); see also Mondaca-Vega, 808 F.3d at 417, 419 (applying burden-
15   shifting framework where undisputed evidence included Mexican birth certificate and the
16   petitioner’s prior sworn statements of Mexican birth and citizenship); Corona-Palomera v.
17   Immigration & Naturalization Serv., 661 F.2d 814, 818 (9th Cir. 1981) (concluding
18   immigration judge properly applied burden-shifting alienage presumption when
19   uncontested evidence included Mexican birth certificate); Tiznado-Reyna, 753 F. App’x at
20   432 (affirming application of burden-shifting alienage presumption when evidence
21   included the undisputed fact of petitioner’s foreign birth). The burden of persuasion does
22   not shift to Petitioner at the first step of Mondaca-Vega.
23         Respondents have the burden to establish that Petitioner is an alien by clear and
24   convincing evidence. See Olivas, 743 F. App’x 890 (“[T]he burden shifts back to the
25   government to prove alienage by clear and convincing evidence.”) (emphasis added).
26   Clear and convincing evidence corresponds to “‘an abiding conviction that the truth of the
27   factual contentions’ at issue is ‘highly probable.’” Mondaca-Vega, 808 F.3d at 422
28   (quoting Colorado v. New Mexico, 467 U.S. 310, 316 (1984)); see also Therasense, Inc. v.

                                                  15
                                                                                14-cv-1434-WQH-BLM
 1   Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011) (stating that clear and
 2   convincing evidence of intent to deceive can be established with “indirect and
 3   circumstantial evidence” if intent to deceive is “the single most reasonable inference able
 4   to be drawn from the evidence” and there are not “multiple reasonable inferences that may
 5   be drawn”); Binion on Behalf of Binion v. Chater, 108 F.3d 780, 789 (7th Cir. 1997) (“If
 6   evidence beyond a reasonable doubt is almost jet black on the black/white scale, clear and
 7   convincing evidence . . . requires a dark charcoal shade.”).
 8         In this case, Respondents rely upon the following statements to show that Petitioner
 9   was not born in the United States: Petitioner’s grandmother stated on her visa application
10   that she was living in Mexico on the date Petitioner was born; and Petitioner stated to
11   immigration authorities that Perez, his mother, had previously claimed that he was born in
12   Mexico. Respondents rely upon the following testimony: Perez’s sister, Hortencia Garcia,
13   testified that she was not pregnant while Perez was pregnant, which is inconsistent with
14   the undisputed fact that Hortencia Garcia was pregnant and living in Los Angeles during
15   Perez’s pregnancy; and Perez’s sister, Anastacia Ontiveros, testified that the midwife who
16   delivered Petitioner lived in Tijuana, which is consistent with Perez stating in the Juarez
17   Statement that Petitioner was born in Tijuana. Respondents rely upon the following
18   evidence related to Petitioner’s birth certificate: the birth certificate states that Petitioner
19   was born at his aunt and uncle’s home, which is inconsistent with Perez’s testimony that
20   Petitioner was born at her parents’ home; and the birth certificate lacks the signature of an
21   attendant other than Petitioner’s mother, which is inconsistent with the undisputed fact that
22   Petitioner’s mother was not the sole attendant of Petitioner’s birth. Respondents rely upon
23   the following evidence related to Petitioner’s baptism: Petitioner’s aunts testified that
24   Petitioner was baptized as an infant, which is consistent with the family custom to baptize
25   children within weeks or months after birth, and inconsistent with the undisputed fact that
26   Petitioner was baptized in the United States at nine years old. Respondents rely upon
27   evidence that Perez registered with the Social Security Administration three months after
28   Petitioner was born and registered Petitioner’s birth five months after Petitioner was born.

                                                    16
                                                                                  14-cv-1434-WQH-BLM
 1   Respondents rely upon the lack of evidence related to Petitioner’s prenatal care, which is
 2   inconsistent with the family custom to obtain prenatal care.
 3         The inconsistencies in prior statements and testimony, and the anomalies related to
 4   Petitioner’s childhood records, supported the initial conclusion of the Court that Petitioner
 5   failed to carry his burden demonstrate his citizenship by a preponderance; however, the
 6   facts in the record do not carry the burden imposed upon the government by the Court of
 7   Appeals in this case. See also ECF No. 249 at 34:6–15 (“THE COURT: . . . . [I]f the
 8   burden doesn’t shift . . . with respect to your view of the evidence, then what happens? If
 9   the burden doesn’t shift back and remains with the government -- MR. BETTWY: . . . . [I]f
10   the government does not satisfy the first step -- THE COURT: Yes. MR. BETTWY: -- in
11   the framework, then the government hasn’t met its burden of showing that he is an alien.”).
12      IV.   CONCLUSION
13         Petitioner brought a claim for habeas relief pursuant to § 2241 on the grounds that
14   he is “a natural-born U.S. citizen” who was “unlawfully exiled to Mexico” when “CBP
15   officials unlawfully refused to allow him to enter the United States.” (ECF No. 1 ¶¶ 1–2).
16   “Under the Fourteenth Amendment, all people born in the United States are citizens of the
17   United States.” Rivera v. Ashcroft, 394 F.3d 1129, 1136–37 (9th Cir. 2005). The Fifth
18   Amendment entitles Petitioner to judicial review of his “non-frivolous claim of citizenship”
19   because the government lacks authority to remove a citizen from the United States. “If, as
20   [Petitioner] plausibly contends, he is a citizen forced to live outside U.S. borders, he is
21   clearly subject to greater restraints than other citizens.” Rivera, 394 F.3d at 1136,
22   superseded by statute on other grounds as stated in Iasu v. Smith, 511 F.3d 881, 886 (9th
23   Cir. 2007) (“Effective May 11, 2005, the REAL ID Act . . . eliminat[ed] all district court
24   habeas jurisdiction over orders of removal.”). The Court exercises § 2241 subject-matter
25   jurisdiction in this case “[b]ecause [Petitioner] has a colorable citizenship claim” and this
26   case “do[es] not involve” a “final order[] of removal.” See Flores-Torres, 548 F.3d at 711
27   (distinguishing Iasu). The Court previously concluded that Petitioner was “required to
28   establish his citizenship by a fair preponderance of the evidence,” “the ordinary burden of

                                                  17
                                                                               14-cv-1434-WQH-BLM
 1   proof resting on plaintiffs in civil actions.” See Lung, 261 F.2d at 720. In this case, the
 2   government does not seek to remove a non-citizen or to expatriate a current citizen, see
 3   Perez, 356 U.S. at 47 n. 2; Lim, 431 F.2d at 199, and “the habeas petitioner generally bears
 4   the burden of proof,” see Garlotte, 515 U.S. at 46; Snook, 89 F.3d at 605; Berenyi, 385
 5   U.S. at 670–71.
 6         However, the Court of Appeals found that the government negligently failed to
 7   commence removal proceedings and directed this Court to apply a case in which the
 8   plaintiff “ha[d], over a long period of years, acted in reliance upon a decision . . . admitting
 9   him as a citizen of the United States.” Olivas, 743 F. App’x at 890–91, 890 n.1 (quoting
10   Lung, 261 F.2d at 724). The Court of Appeals concluded that this case is an “alienage
11   determination case[]” subject to a legal standard that ordinarily governs judicial review of
12   removal proceedings and imposes a burden of proof on the government. Id. This Court
13   finds that Respondents have failed to carry the burden of proof that was imposed on the
14   government under the circumstances of this case, as determined by the Court of Appeals.
15   Respondents have failed to overcome Petitioner’s claim that he is entitled to habeas relief
16   on the grounds that excluding him from the United States violates his constitutional rights
17   as a natural-born U.S. citizen.
18         The Court has “broad discretion . . . in fashioning the judgment granting relief to a
19   habeas petitioner.” Hilton v. Braunskill, 481 U.S. 770, 775 (1987); see also Preiser v.
20   Rodriguez, 411 U.S. 475, 487 (1973) (“[T]he federal habeas corpus statute does not deny
21   the federal courts power to fashion appropriate relief other than immediate release. Since
22   1874, the habeas corpus statute has directed the courts to determine the facts and dispose
23   of the case summarily, as law and justice require.”) (quotations omitted). Congress has
24   instructed the Court to “summarily hear and determine the facts, and dispose of the matter
25   as law and justice require.” 28 U.S.C. § 2243; see also Hilton, 481 U.S. at 775 (“[T]he
26   Court interpreted the predecessor of § 2243 as vesting a federal court ‘with the largest
27   power to control and direct the form of judgment to be entered in cases brought up before
28   it on habeas corpus.’”) (quoting In re Bonner, 151 U.S. 242, 327 (1894)).

                                                    18
                                                                                  14-cv-1434-WQH-BLM
 1          IT IS HEREBY ORDERED that Petitioner is entitled to prevail on his claim for
 2   habeas relief on the grounds that excluding him from the United States violates his
 3   constitutional rights as a natural-born U.S. citizen. Respondents are not entitled to exclude
 4   Petitioner from the United States on the grounds that Petitioner is not a natural-born U.S.
 5   citizen.
 6          IT IS FURTHER ORDERED that Petitioner’s requests for a declaration invalidating
 7   orders removing Petitioner from the United States and a declaration of citizenship pursuant
 8   to 28 U.S.C. §§ 2201–02, as well as Petitioner’s request that the Court enjoin Respondents
 9   from prohibiting Petitioner’s entry pursuant to Rule 65, are denied as moot.
10          IT IS FURTHER ORDERED that the Motion to Supplement the Record filed by
11   Respondents (ECF No. 235) is DENIED.
12    Dated: August 22, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  19
                                                                               14-cv-1434-WQH-BLM
